28 N.Y.2d 514 (1971)
In the Matter of Manufacturers Hanover Trust Company, Appellant,
v.
Tax Commission of the City of New York, Respondent.
Court of Appeals of the State of New York.
Argued November 19, 1970.
Decided January 6, 1971.
Isidore Feil for appellant.
J. Lee Rankin, Corporation Counsel (Edith I. Spivack, Stanley Buchsbaum and Edward J. McLaughlin of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, with costs; no opinion.